3Jn tbe Wniteb ~tates Id.

       Subject-matter jurisdiction can be challenged by the parties at any time, or
by the court sua sponte. Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004). Pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal
Claims (RCFC), "[i]f the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action." When a court undertakes this
determination, "the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings." Folden, 379 F.3d at 1354.



                                                         USPS TRACKING#    9114 9999 443135481336 19
                                                         & Cl.JSTOMER        For Tra cking or Inquiries go to USPS.com
                                                         RECEIPT             or call l-SOa-222.18!1.
       As a basis for jurisdiction, plaintiff cites to three cases from this court, as well
as multiple provisions of the United States Code: 28 U.S.C. §§ 1331, 1343(a)(3),
1367(a) 2071(a), 2071 (c), 2503(b), 2521(a); 42 U.S.C. § 1983. Compl. iii! 5-12. Even
though plaintiff cites cases from this court, see id. if if 5-6, she appears to
misunderstand this court's jurisdiction. We have the power to hear only cases
brought against the United States government; we do not have jurisdiction over
claims against state and city officials or agents. See 28 U.S.C. § 1491; RCFC lO(a);
Vlahakis v. United States, 215 Ct. Cl. 1018, 1018 (1978); Clark v. United States, No.
11-lOC, 2014 WL 3728172, at *9 (Fed. Cl. July 28, 2014). Likewise, this court does
not have jurisdiction over the actions of other courts. See Joshua v. United States,
17 F.3d 378, 380 (Fed. Cir. 1994) (This court "does not have jurisdiction to review
the decisions of district courts ... relating to proceedings before those courts.");
Vereda, Ltda. v. United States, 271F.3d1367, 1375 (Fed. Cir. 2001) (explaining that
our court is not an appellate tribunal, and "does not have jurisdiction to review the
decisions of district courts"); Bafford v. United States, No. 09-030, 2009 WL
2391785, at *4 (Fed. Cl. Aug. 3, 2009) (explaining that our court does have
jurisdiction to review the decisions of federal courts of appeal). As such, to the
extent plaintiff's claims center around actions by the state of Indiana, Indiana
municipalities, the Indiana State Attorney General, a federal district court, a circuit
court, and the Supreme Court of the United States, Compl. iii! 19-28, we do not
have jurisdiction.

       Even if the actions alleged by Ms. Norington were taken by the United States
government, she has failed to identify a money-mandating law that can be the basis
of our jurisdiction. For a statutory or constitutional violation to come within the
jurisdiction of this court, the statute or clause allegedly violated must contain a
provision that entitles one to money damages. See United States v. Testan, 424 U.S.
392, 398 (1976); Contreras v. United States, 64 Fed. Cl. 583, 588 (2005); see also
Eastport Steamship Corp. v. United States, 372 F.2d 1002, 1007 (Ct. Cl. 1976)
(explaining that our court does not have jurisdiction to hear "every claim involving
or invoking the Constitution"). Looking to the Constitutional provisions cited by
plaintiff, Article VI, as well as the Fourth or Eight Amendments, are not money-
mandating. Marshall v. United States, 2010 WL 125978, at *3 (Fed. Cl. Jan. 14,
2010) (Article VI); Brown v. United States, 105 F.3d 621, 623-24 (Fed. Cir. 1997)
(Fourth Amendment); Trafny v. United States, 503 F.3d 1339, 1340 (Fed. Cir. 2007)
(Eighth Amendment). Neither are the Due Process Clauses of the Fifth and
Fourteenth Amendments money-mandating.I Smith v. United States, 709 F.3d
1114, 1116 (Fed. Cir. 2013) (holding that the Due Process Clauses of both Fifth and


      1  The Due Process Clause of the Fifth Amendment may only be a basis for
our jurisdiction when a claim seeks the return of money paid to the federal
government, under the rubric of an illegal exaction. See Aerolineas Argentinas v.
United States, 77 F.3d 1564, 1573 (Fed. Cir. 1996); Coleman v. United States, No.
13-431C, 2014 WL 949984, at *3 (Fed. Cl. Mar. 7, 2014).
                                          -2-
the Fourteenth Amendments are not money-mandating). In addition, the
Fourteenth Amendment does not apply to the actions of the federal government.
Fry v. United States, 72 Fed. Cl. 500, 508 (2006) (citing S.F. Arts & Athletics, Inc. v.
U.S. Olympic Comm., 483 U.S. 522, 542 n.21 (1987)).

       Further, none of the statutory provisions cited by plaintiff are money-
mandating. The provisions cited under Title 28 of the United States Code deal with
the jurisdiction of a district court (which does not include the Court of Federal
Claims) and the procedural authority of this court-none of which are money
mandating provisions. Regarding plaintiff's alleged violation of 42 U.S.C. § 1983,
this court lacks jurisdiction because the district courts have exclusive jurisdiction
over claim arising under the Civil Rights Act. Ramirez v. United States, 239 F.
App'x 581, 583 (Fed. Cir. 2007) (stating that this court has no jurisdiction over civil
rights claims based under section 1983 of Title 42); Marlin v. United States, 63 Fed.
Cl. 475, 476 (2005) ("[T]he Court does not have jurisdiction to consider civil rights
claims brought pursuant to 42 U.S.C. §§ 1981, 1983, or 1985 because jurisdiction
over claims arising under the Civil Rights Act resides exclusively in the district
courts."); see also Bowles v. United States, No. 14-1241C, 2015 WL 4710258, at *3
(Fed. Cl. July 31, 2015).2 Plaintiff also refers to the violation of RCFC 83.2(i) by the
United States. Compl. if 4. Rule 83.2(i), however, deals with discipline for
attorneys before this court when they interfere with the administration of justice,
and thus is not a money-mandating basis for jurisdiction.

       To the extent plaintiff is alleging a tort claim, we do not have jurisdiction as
the Tucker Act expressly limits our jurisdiction to "cases not sounding in tort." 28
U.S.C. § 1491(a)(l); see also Sellers v. United States, 110 Fed. Cl. 62, 66 (2013).
Neither do we have jurisdiction over criminal matters, including unlawful search
and seizure claims. See Fed. R. Crim. Proc. 41(g) ("A person aggrieved by an
unlawful search and seizure of property or by the deprivation of property may move
for the property's return. The motion must be filed in the district where the
property was seized."); 28 U.S.C. § 1356 ("The district courts shall have original
jurisdiction, exclusive of the courts of the States, of any seizure under any law of the
United States ... .");Joshua, 17 F.3d at 379 (explaining that our court lacks
jurisdiction to adjudicate claims under the criminal code); Stanwyck v. United
States, 127 Fed. Cl. 308, 314 (2015) ("[T]he principle that we do not exercise
jurisdiction over criminal claims has been universally and thoroughly well-
established by decisions of our court .... "); see also Crocker v. United States, 125
F.3d 1475, 1476 (Fed. Cir. 1997) ("The Court of Federal Claims ... does not have
jurisdiction to hear ... due process or seizure claims under the Fifth Amendment to
the United States Constitution."); Delmore v. United States, No. 11-556C, 2011 WL


        2 Moreover, 42 U.S.C. § 1983 applies to actions of state and local, not federal,
officials. See Griffith v. United States, No. 14-793C, 2015 WL 1383959, at *2 (Fed.
Cl. Mar. 20, 2015).
                                          - 3-
5120484, at *1 (Fed. Cl. Oct. 31, 2011) (explaining that the Fourth Amendment,
which protects citizens against unreasonable searches and seizures by the
government, is not a basis of subject-matter jurisdiction in our court since it does
not create a right to money damages for its violation).

       For the foregoing reasons, plaintiff's complaint is DISMISSED as beyond our
court's jurisdiction pursuant to RCFC 12(h)(3). Since plaintiff seems to be confused
about the jurisdiction of our court and this case did not require much judicial
resources, plaintiff's application to proceed in forma pauperis is hereby GRANTED,
and Ms. Norington's obligation to pay the filing fee for this case is waived.
Pursuant to RCFC 5.2, the Clerk is directed to place Exhibit A of plaintiff's
complaint under seal since it contains protected personal information. The Clerk
shall close the case.

IT IS SO ORDERED.




                                         -4-